Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention pertains to a digital pin board for pinning content to a user’s personalized “pin board” in a gaming platform. The platform maintains a digital pin board of a user, including a personalized digital board. Then, a user selects an informational item, the item being associated with digital content. Based on the selection, the informational item is associated with the personalized digital board of the user. Furthermore, based on at least a portion of the digital content associated with the informational item, a representation of the informational item is created. Next, a GUI is presented in the network gaming platform including displaying the digital pin board, displaying the personalized digital board, and displaying the representation of the informational item within the personalized digital board. Finally, the personalized board is shared with other users of the gaming platform, such that the digital pin board is available for incorporation into other users’ digital pin boards (for example, as discussed in paragraphs 56-57, a first user shares a personalized board, and a second user will then see, within their pin board, personalized suggestions of other user’s digital pin boards or digital boards are displayed. Thus, the user’s digital pin board has been made available for incorporation via the sharing of the personalized digital board).
The closest prior art is Ie, Brewster, Borst (see non-final rejection of 6/24/2021) and Sanders et al. (Pub. No. 2013/0332856). Sanders teaches sharing a digital album, and making the album available for incorporation in other users’ digital albums (when a first user shares an album, an invite is pushed to a second user’s device, and upon acceptance, the shared album is made available within the second user’s photo album collection, see, e.g., fig. 11B, para. 0180-83). While the prior art teaches individual . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174